Citation Nr: 0432583	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-12 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to a compensable rating for a left foot 
disorder.

2.  Entitlement to a compensable rating for a right foot 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.  It also appears that she has had additional 
active duty from February 2003 to as recently as April 2004, 
but the verification of that service has not been completed.  

This appeal comes before the Board of Veterans' Appeals from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, 
in pertinent part, awarded service connection and separate 0 
percent ratings for bilateral foot disorders (degenerative 
joint disease with plantar fasciitis of the left and right 
feet).  The veteran testified at a hearing before the Board 
that was held at the Lincoln RO in July 2004.

Incidentally, the RO has terminated the veteran's 
compensation benefits (which are predicated on compensable 
disabilities other than the bilateral foot disorder now at 
issue in this appeal), based on her return to active duty in 
February 2003.  At her July 2004 hearing, the veteran 
indicated that she had been deactivated in April 2004.  The 
RO may wish to ascertain whether the veteran is again 
eligible to receive any VA disability compensation benefits 
based on any outstanding ratings.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if action is required on her part.


REMAND

Additional development is necessary before the Board can 
review this case.

First, as noted above, the RO has not verified all of the 
veteran's periods of active service.  It appears that she was 
reactivated for active duty in February 2003 and may have 
been separated from such active duty in April 2004.  
Verification of the veteran's active service is prudent, in 
light of her allegations that she has continued to have foot 
problems ever since the initial reports in 1999.   

Second, particularly in light of the above, the RO must 
obtain a complete set of the veteran's service medical 
records.  At her July 2004 hearing before the Board, the 
veteran indicated that she did have bilateral foot problems 
in her active service ever since 1999; she stated that she 
usually handled the problems by seeking informal treatment 
from medics within the medic unit to which she was assigned.  
However, she believed that there was no medical documentation 
of any such foot problems in her service medical records.  
Nevertheless, the Board notes that there are, in fact, 
several references to foot problems in service medical 
records from her service between 1998 and 2002.  In addition, 
the Board points out that a condition that was diagnosed 
during her first period of active service may have been 
evaluated or documented upon her reactivation in 2003 or at 
the time of her presumed separation from service in April 
2004.  Therefore, the RO must verify all of the veteran's 
periods of active service and must obtain complete service 
medical records for the veteran, including from any active 
service since January 2002.  

Third, the RO should obtain any available National Guard 
medical records relating to the veteran.  The veteran has 
stated that she was assigned to a National Guard unit between 
her two periods of active service (i.e., from January 2002 to 
February 2003) and since her most recent separation from 
active service (since possibly April 2004).  The RO should 
obtain the veteran's National Guard unit medical records.

Fourth, the veteran should be afforded a new, more thorough 
examination to assess the specific nature of her service-
connected foot disorders.  As discussed below, one of the 
diagnostic codes that are applicable to the veteran's 
disabilities is the code pertaining to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
That code references limitation of motion as one criterion 
for consideration.  However, at present, the only available 
VA examination (from October 2001) does not discuss if there 
is any limitation of motion.  In addition, the veteran was 
diagnosed with degenerative arthritis and plantar fasciitis 
in service, but she is now also diagnosed with flat feet on 
the 2001 VA examination.  On remand, the examiner must 
discern among the various disorders involving the veteran's 
feet and must explain which of her current foot disorders are 
related to service.

Fifth, the RO must consider and discuss all potentially 
relevant diagnostic codes.  The veteran's service-connected 
bilateral foot disorder consists of degenerative joint 
disease and plantar fasciitis.  Plantar fasciitis is 
inflammation of the plantar fascia, especially in the area of 
its attachment to the calcaneus, and causing pain under the 
heel in walking and running.  See Hoag v. Brown, 4 Vet. App. 
209, 211 (1993).  It also is inflammation of the sole of the 
foot, associated with eosinophilia, edema, and swelling.  See 
Fenderson v. Brown, 12 Vet. App. 119, 122 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has considered and 
applied the following diagnostic codes (DCs): 38 C.F.R. 
§ 4.71a, DCs 5010 and 5310 (2004).  DC 5010 pertains to 
traumatic arthritis, and it applies here because of the X-ray 
findings of degenerative joint disease in both of the 
veteran's feet.  The Board points out that the veteran's 
service-connected foot disorders do not appear to involve 
traumatic arthritis; rather, they involve degenerative 
arthritis, which is evaluated under a similar DC, 38 C.F.R. 
§ 4.71a, DC 5003 (2004).  By comparison, DC 5310 pertains to 
muscle injuries, and it is not entirely clear how that DC 
applies to the veteran's service-connected foot disorders, 
which do not involve muscle wound or injury.  

Rather, the veteran's service-connected foot disorders 
involve other potentially applicable diagnostic codes which 
have not been considered or discussed by the RO in any of its 
notices to the veteran.  In light of the inadequacy of the 
record, the Board is of the opinion that the RO should 
consider and discuss all potential diagnostic codes in the 
first instance.  These other codes include the codes 
pertaining to flat feet (38 C.F.R. § 4.71a, DC 5276); to 
bilateral weak feet (38 C.F.R. § 4.71a, DC 5277); and to claw 
foot, which may involve disability of the plantar fascia 
(38 C.F.R. § 4.71a, DC 5278).

Thus, the case is REMANDED to the RO, via the AMC, for the 
following actions:

1.  The RO should verify all of the 
veteran's periods of active service, 
including any service subsequent to 
January 2002 (e.g., the period from 
February 2003 to April 2004).  Any 
assistance the veteran can provide to 
the RO, in the form of service records 
or a statement from the veteran 
regarding her service dates, would be 
appreciated.      

2.  The RO should obtain copies of the 
veteran's service medical records from 
any active duty periods that have not 
yet been associated with the claims 
folder (e.g., the period from February 
2003 to April 2004).

3.  The RO should obtain copies of any 
medical records associated with the 
veteran's National Guard duty from 
January 2002 to the present.

4.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and severity of her 
service-connected foot disorders 
(degenerative joint disease with plantar 
fasciitis of the left and right feet).  
The claims folder, to include the 
records described in paragraphs 1 to 3, 
supra, must be provided to the examiner, 
who must then review the entire medical 
history of the veteran's service-
connected foot disabilities.  The 
examiner should conduct all necessary 
measurements, tests, and diagnostic 
procedures.  The examiner must 
specifically discuss the relationship 
among the veteran's various foot 
disorders and must discuss which are 
attributable to the service-connected 
aspect of her foot disorders (i.e., 
degenerative joint disease with plantar 
fasciitis of the left and right feet).  
The examiner must also describe any 
limitation of motion of the feet, as 
found on examination.  It would be 
helpful if the examiner could describe 
how this disorder affects the veteran's 
ability to function.  

5.  The RO should then readjudicate the 
veteran's claims for compensable ratings 
for her service-connected bilateral foot 
disorders under all potentially 
applicable diagnostic codes, including 
the codes pertaining to degenerative 
arthritis (38 C.F.R. § 4.71a, DC 5003); 
to flat feet (38 C.F.R. § 4.71a, DC 
5276); to bilateral weak feet (38 C.F.R. 
§ 4.71a, DC 5277); and to claw foot, 
which may involve disability of the 
plantar fascia (38 C.F.R. § 4.71a, DC 
5278).  If the decision remains adverse 
to the veteran with regard to either of 
her claims, the RO should then issue the 
veteran (and any representative that the 
veteran may choose to appoint in the 
interim) a supplemental statement of the 
case and the appropriate opportunity for 
response.  The case should then be 
returned to the Board for further 
review, as appropriate.

By this remand, the Board does not intimate any outcome on 
the merits; this remand is only for the purposes of securing 
all relevant evidence and of assisting the veteran fully.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


